 

eo fo 4 DD & SP WY NHN

MS hd Bb Be Bo BD RDO OR OO ee el
oO ~) OW Uw F&F WH NN SKB CS Oo MOH KH A BW YN KK OC

Case 2:19-cv-01131-JLR Document5 Filed 09/16/19 Page 1 of 3

Honorable James L. Robart

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

Jemal Hussen TURA, an individual, and
Damtew Assefa WOLDEGIORGIS, an
individual,

Plaintiffs,
Vv
UNITED STATES DEPARTMENT OF
HOMELAND SECURITY(“DHS”), et al.

Defendants.

 

 

 

 

NO. C19-1131 JLR

STIPULATION AND PROPOSE
ORDER TO EXTEND RESPONSE
DEADLINE

Stipulation

The parties have conferred and stipulate and agree as follows. Defendants’ Response

is presently due on October 1, 2019, The parties jointly request that Defendants’ Response

deadline be extended by 60 days until December 2, 2019. Plaintiff Tura seeks to compel

Defendants to complete processing of his Form 1-485, Application to Adjust Status to Lawful

Permanent Resident. Plaintiff Woldergiorgis seeks to compel Defendants to complete

processing of his Form J-589, Application for Asylum. Good cause for an extension exists

in light of ongoing adjudication of Plaintiffs’ applications, the results of which will impact

upon the course of this litigation or render these proceedings moot.

STIPULATION AND PROPOSED ORDER TO EXTEND RESPONSE

DEADINE- 1
No. C19-1131 JLR

UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-3800

 
 

Oo oo ~JI DW tr BR WH NN

NM bb Bb BO NR BR Bw WR ORO OR Re RO RO SP SE SE OSE ll Eh
CoO 4 ON th UB OW YY SF OO] OD wel OUDNlUl rR UR OY CO

 

 

Case 2:19-cv-01131-JLR Document5 Filed 09/16/19 Page 2 of 3

Respectfully submitted and presented this 16th day of September, 2019,

/s/ Jay W. Gairson
JAY W. GATRSON, WSBA #43365

Gairson Law,LLC

4606 Martin Luther King Jr. Way S.
Seattle, WA 98108

206-357-4218

Email: jay@gairson.com

Attorney for Plaintiffs

BRIAN T. MORAN
United States Attorney

/s! Patricia D, Gugin

PATRICIA D. GUGIN, WSBA # 43458
Assistant United States Attorney
United States Attorney’s Office

1201 Pacific Avenue, Suite 700 -
Tacoma, Washington 98402

Phone: 253-428-3832

Fax: 253-428-3826

E-mail: pat.gugin@usdoj.gov

 

Attorneys for Defendants

IL. ORDER
It is so ORDERED. Defendants’ Response deadline is extended to December 2, 2019.

Dated Srp tear VF 2014,

STIPULATION AND PROPOSED ORDER TO EXTEND RESPONSE

DEADINE- 2
No. C19-1131 JLR

CL £205

JAMES Lf! ROBART
United States District Judge

Pd

 

 

UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-3800

 
 

Oo fo AT DW TH FP WHY VY

NM MB Nw NY WN NY WY WV NY RP HF KF KF KF EOS re
eo ns DH Hh Bw BY SK OOO ellUlUlo OU Or Ul PU UD Ue CU

 

 

Case 2:19-cyv-01131-JLR Document5 Filed 09/16/19 Page 3 of 3

CERTIFICATE OF SERVICE

The undersigned hereby certifies that he/she is an employee/contractor in the Office
of the United States Attorney for the Western District of Washington and is a person of such
age and discretion as to be competent to serve papers.

It is further certified that, on this date, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will send notification of such filing to
the following CM/ECF participant(s): |
Jay W. Gairson —
Email: jay@gairson.com

I further certify that on this date, I mailed by United States Postal Service the
foregoing to the following non-CM/ECF participant(s)/CM/ECF participant(s), addressed as
follows:

-0-

DATED this 16th day of September, 2019

s/ Rebecca L. Clauson

REBECCA L. CLAUSON

Legal Assistant

United States Attorney’s Office
1201 Pacific Ave., Ste. 700
Tacoma, WA 98402

Phone: 253-428-3800

Fax: 253-428-3826

E-mail: rebecca.clauson@usdoj.gov

 

STIPULATION AND PROPOSED ORDER TO EXTEND RESPONSE UNITED STATES ATTORNEY
DEADINE- 3 1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
No. €19-1131 JLR (253) 428-3800

 
